GALLAGHER, Associate Judge,
Retired, dissenting:
I would affirm. I would not impliedly encourage litigants suing on a written contract to be indifferent and not introduce into evidence the readily available written document being sued upon. Not only is this basic procedure but it is not good judicial policy to reverse a trial judge who insisted upon this elementary requirement.
The majority opinion states:
We view it to be the insurer’s burden to set forth any particular terms of an insurance contract which would diminish or void its liability.
The difference between us is that I would first require the plaintiff to carry his burden of proof, and would not accept his specific refusal to do so.